DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/13/2021 is acknowledged.
New claims 30 - 32 have substantially identical requirements to non-elected originally presented invention II (claims 26 - 28), with the only difference being a modification of recitation of non-limiting intended use in the preamble of claim 30 relative to the preamble of cancelled claim 26. Elected invention I and the invention of new claims 30 - 32 are therefore independent or distinct for reasons set forth in the Restriction Requirement mailed 5/14/2021 with respect to originally presented inventions I and II, which applicant did not traverse in the response filed 8/13/2021. 
Claims 30 - 32 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021.
With respect to claims 33 - 35, elected invention I and the invention of new claims 33 - 35 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a and there would be a serious search and/or examination burden if restriction were not required because the different inventions require different fields of search (i.e., searching different classes/subclasses and employing different search queries). 
Claims 33 - 35 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021.
To summarize, claims 30 - 35 are withdrawn as being drawn to a nonelected invention. Claims 1 - 23 have been examined. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3 and 15 - 18 are objected to because of the following informalities:  
Claim 3 is objected to because the term “the piezo-element” should be amended to recite “the at least one piezo-element.”
Claim 15 is objected to because the term “the piezo-element” should be amended to recite “the at least one piezo-element.”
Claim 16 is objected to because the term “the piezo-element” should be amended to recite “the at least one piezo-element.”
Claim 17 is objected to because the term “the piezo element” should be amended to recite “the at least one piezo-element.”
Claim 18 is objected to because the acronym “FWHM” should be defined upon usage. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: “inductance element configured to adjust a duration of a shock wave excitation electric pulse period” in claim 1 and all claims depending therefrom. The generic placeholder is the word “element.” The functional language is “to adjust a duration of a shock wave excitation electric pulse period.” The 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discusses that the “device comprises … an inductance element with inductance (e.g.: a coil or inductor) to adjust the duration and magnitude of electric current provided to the piezo-element that generates shock waves” ([0015]). The specification therefore suggests that the corresponding structure is a coil or inductor. However, those of ordinary skill in the art understand that a coil/inductor functions to transmit current, and that the duration and magnitude of the current transmitted by the coil/inductor are specific to and dictated by the geometry of the coil/inductor. Those of ordinary skill in the art would not understand how a coil/inductor may perform a step of ‘adjusting’ duration and magnitude of electric current. Those of ordinary skill in the art would therefore not understand the specification to disclose any physical structure that is capable of performing the claimed function of ‘adjusting the duration and magnitude of electric current provided to the piezo-element that generates shock waves.’ The specification therefore fails to disclose the corresponding structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claim 1 recites an “inductance element configured to adjust a duration of a shock wave excitation electric pulse period.” As discussed above, the claimed “inductance element” is interpreted under 35 U.S.C. 112, sixth paragraph, to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. The specification discusses that the “device comprises … an inductance element with inductance (e.g.: a coil or inductor) to adjust the duration and magnitude of electric current provided to the piezo-element that generates shock waves” ([0015], as published). The specification therefore suggests that the corresponding structure is a coil or inductor. However, those of ordinary skill in the art understand that a coil/inductor functions to transmit current, and that the duration and magnitude of the current transmitted by the coil/inductor are specific to and dictated by the geometry of the coil/inductor. Those of ordinary skill in the art would not understand how a coil/inductor may perform a step of ‘adjusting’ duration and magnitude of electric current. Those of ordinary skill in the art would therefore not understand the specification to disclose any physical structure that is capable of performing the claimed function of ‘adjusting the duration and magnitude of electric current provided to the piezo-element that generates shock waves.’
There is thus insufficient written description of the recited “inductance element.” See MPEP 2181.II.A. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite because claim limitation “inductance element configured to adjust a duration of a shock wave excitation electric pulse period” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discusses that the “device comprises … an inductance element with inductance (e.g.: a coil or inductor) to adjust the duration and magnitude of electric current provided to the piezo-element that generates shock waves” ([0015], as published). The specification therefore suggests that the corresponding structure is a coil or inductor. However, those of ordinary skill in the art understand that a coil/inductor functions to transmit current, and that the duration and magnitude of the current transmitted by the coil/inductor are specific to and dictated by the geometry of the coil/inductor. Those of ordinary skill in the art would not understand how a coil/inductor 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 5 is indefinite because it is unclear how it is physically possible for a coil positioned in an applicator to be configured to perform a step of ‘adjusting’ duration and magnitude of electric current. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. For the purposes of art, any inductor circuitry that is configured to be used to transmit an electric pulse to a transducer will be interpreted as meeting the claim. 

Claim 12 is indefinite because it is unclear how the device is “configured to produce at least two shock waves generated by one shock wave excitation electric pulse.” The device has not been set forth as comprising any structural components that are configured to provide the claimed function of producing “at least two shock waves generated by one shock wave excitation electric pulse.” Moreover, it is unclear from applicant’s disclosure how the claimed functionality is achieved. Those of ordinary skill in the art would not understand the metes and bounds of the claimed invention. 

Claim 13 is indefinite because it recites dependency upon itself. For the purposes of examination, the claim will be treated as if it depends from claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 - 6, 12 - 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US 5,545,124, hereinafter “Krause”) in view of Gotanda et al. (US 5,387,190, hereinafter “Gotanda”) and Little et al. (US 2013/0096436, hereinafter “Little”).
Regarding claim 1, Krause shows a device for shock wave production to treat a patient's body (abstract), comprising: 
an applicator (“acoustic pressure pulse source 1,” col. 4, lines 1 - 2  and element 1 of fig. 1) having a pad (“acoustic coupler 4, such as a water bag or a hydrogel disk,” col. 5, lines 64 - 67, and element 4 of fig. 1); 
a piezo-element (“piezoelectric sources,” col. 6, lines 10 - 15) in the applicator configured to generate a shock wave (acoustic pressure pulse source 1 emits focused acoustic pressure pulses in the form of shockwaves, col. 4, lines 1 - 2  and element 1 of fig. 1) in response to a pulse of electric current; and 
an acoustic lens (“lens 7 is disposed in front of the shockwave generator 6,” col. 4, lines 49 - 52 and fig. 2).

Krause fails to show that the device comprises a condenser that supplies electric current to the piezo-element. In addition, Krause is silent as to inductor circuitry that is configured to be used to transmit an electric pulse to the transducer.
	Gotanda, in applicant’s field of endeavor of therapeutic shock waves (CPC group A61B17/22004), discloses a probe break detector for an ultrasonic aspirator. Gotanda teaches a condenser that supplies electric current to a piezo-element (“… condenser C form a stabilizing current source circuit which stabilizes the output voltage from the direct current voltage source,” col. 3, lines 21 - 49, and condenser C and fig. 1).
(col. 3, lines 21 - 49). 
The combined invention of Krause and Gotanda is still silent as to inductor circuitry that is configured to be used to transmit an electric pulse to the transducer.
	Little discloses an inductive tuning system for ultrasound transducers (title) in therapeutic ultrasound systems ([0014]). Little teaches inductor circuitry that is configured to be used to transmit an electric pulse to a transducer (tuning assembly 26, [0034] and fig. 2; inductors 36 - 38 and 40, [0035] and fig. 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause and Gotanda to include inductor circuitry that is configured to be used to transmit an electric pulse to the transducer, as taught by Little, in order to withstand prolonged exposure to the high power levels used in high intensity ultrasound systems, as suggested by Little ([0003]).
	The combined invention of Krause, Gotanda, and Little is interpreted as meeting the claim as best understood in light of the written description and clarity deficiencies discussed in the 35 U.S.C. 112(a) and 112(b) rejections above. 

Regarding claim 2, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.

	Little teaches that the inductance element has an inductance in the range of 2 - 7 micro-Henry ([0015]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause and Gotanda to have the inductance element have an inductance in the range of 2 - 7 micro-Henry, as taught by Little, in order to withstand prolonged exposure to the high power levels used in high intensity ultrasound systems, as suggested by Little ([0003]). 
	The inductance range in the combined invention of Krause, Gotanda, and Little renders obvious a range of 1 micro-Henry to 6 milli-Henry, as the claimed value of “1 micro-Henry to 6 milli-Henry” overlaps or lies within the range of 2 - 7 micro-Henry disclosed by the prior art. See MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).	

Regarding claim 4, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.
Krause fails to show that the inductance element has an adjustable inductance.
	Little teaches that the inductance element has an adjustable inductance (“selectable inductance values can be within a range suitable for a particular transducer configuration,” [0015]; “tuning assembly 26 is adjustable to provide a selected inductance value,” [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause and Gotanda to have the inductance element have an adjustable inductance, as taught by Little, in order to withstand prolonged exposure to the high power levels used in high intensity ultrasound systems, as suggested by Little ([0003]). 

Regarding claim 5, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the combined invention of the prior art includes inductor circuitry that is configured to be used to transmit an electric pulse to the transducer, as discussed above in the art rejection of claim 1. In addition, it is noted that inductors are, by definition, coils. 
The combined invention of Krause, Gotanda, and Little is interpreted as meeting the claim as best understood in light of the written description and clarity deficiencies discussed in the 35 U.S.C. 112(a) and 112(b) rejections above. 

Regarding claim 6, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, in the combined invention of the prior art, it is at least physically possible to adjust the spacing distance between the piezo-element and the inductor circuitry. The prior art is therefore interpreted as providing that the “the inductance element and the at least one piezo element are separated by an adjustable spacing distance.”

Regarding claim 12, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the device of the prior art is at least physically capable of being used in a process of producing at least two shock waves generated by one shock wave excitation electric pulse. The device of the prior art therefore meets the functional recitation of the claim. 

 Regarding claim 13, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the device of the prior art is at least physically capable of being used in a process of providing shock waves, wherein a difference between maximal pressure values of a first and a second shock wave is in a range of 1% to 2000%. The device of the prior art therefore meets the functional recitation of the claim. 

Regarding claim 14, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the device of the prior art is at least physically capable of being used in a process of providing shock waves, wherein a time interval between a maximal pressure value of a first and a second shock wave is in a range of 100 ns to 10 microsecond. The device of the prior art therefore meets the functional recitation of the claim. 

Regarding claim 15, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the piezo-element 

Regarding claim 16, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the piezo-element of the prior art is at least physically capable of being used to generate a focus volume having a maximum vertical focus volume cross sectional dimension in a range of 0.1 mm to 100 mm. The piezo-element of the prior art therefore meets the functional recitation of the claim. 

Regarding claim 17, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the piezo-element of the prior art is at least physically capable of being used to generate shock wave having a focus volume, and wherein the energy of the shock wave in at least part of the focus volume is in a range of 0.01 mJ/mm2 to 20 mJ/mm2. The piezo-element of the prior art therefore meets the functional recitation of the claim. 

Regarding claim 18, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the device of the prior art is at least physically capable of being used with a pulse of electric current that 

Regarding claim 21, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above. Further, the applicator of the prior art comprises at least one exchangeable part. For example, the pad (Krause: “acoustic coupler 4, such as a water bag or a hydrogel disk,” col. 5, lines 64 - 67, and element 4 of fig. 1) is at least physically capable of being exchanged. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Gotanda, and Little as applied to claim 1 above, and further in view of Grob et al. (US 2012/0157888, hereinafter “Grob”). 
Regarding claim 3, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.
	Krause is not specific to the piezo-element having a diameter in the range of 1 cm to 20 cm.
	Grob discloses a device for generating an ultrasonic field and method of lypolysis. Grob teaches a piezo-element having a diameter in the range of 1 cm to 20 cm (“piezo element has a diameter of between 20 and 70 mm,” [0015]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Gotanda, and Little to have the piezo-element have a diameter in the range of 1 cm to  ([0015]). 

Claims 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, Gotanda, and Little as applied to claim 1 above, and further in view of Bockenstedt et al. (US 2009/0171252, hereinafter “Bockenstedt”). 
Regarding claims 7 - 11, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.
	Krause fails to show that the applicator comprises a cavity filled with a quantity of material, the material having a flexural strength in a range of 10 - 500 meganewton/square meter (i.e., MPa).
	Bockenstedt discloses a therapy head for an ultrasound system. Bockenstedt teaches a cavity filled with a quantity of epoxy (filler material is typically an epoxy, [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Gotanda, and Little to include a cavity filled with a quantity of epoxy, as taught by Bockenstedt, in order to use typical filler materials, as suggested by Bockenstedt ([0059]). 
The combined invention of the prior art is silent as to the flexural strength, tensile strength, acoustic impedance, dielectric constant, and dielectric strength of the epoxy filler. However, applicant’s specification explains that epoxide is a suitable filler material 
	Therefore, the material properties of the epoxy filler in the combined invention of the prior art either anticipate or render obvious the material property ranges of claims 7 - 11, as the clamed material property ranges are identical, overlap, or lie within the range disclosed by the prior art. See MPEP 2144.05.I. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Gotanda, and Little as applied to claim 1 above, and further in view of Rolt et al. (US 5,501,655, hereinafter “Rolt”). 
Regarding claim 19, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.
	Krause fails to show that the acoustic lens has a radius in a range of 30 - 350 mm.
	Rolt discloses an apparatus and method for acoustic heat generation and hyperthermia. Rolt teaches an acoustic lens that has a radius in a range of 30 - 350 mm (lens radius of 31 mm, col. 10, lines 20 - 22).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krause, Gotanda, and Little as applied to claim 1 above, and further in view of Stoddard et al. (US 2017/0043189, hereinafter “Stoddard”). 
Regarding claim 20, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.
	Krause fails to show that the acoustic lens has an acoustic impedance in a range of 10 - 46 MRayl.
	Stoddard discloses an acoustic module and a control system for operating an ultrasound device. Stoddard teaches an acoustic lens that has an acoustic impedance in a range of 10 - 46 MRayl (lens 460 has an acoustic impedance of about 17MRayls, [0097]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Gotanda, and Little to have the acoustic lens have an acoustic impedance in a range of 10 - 46 MRayl, as taught by Stoddard, in order to transmission of acoustic waves through the delay path, as suggested by Stoddard ([0097]).

Claims 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Krause, Gotanda, and Little as applied to claim 1 above, and further in view of Lee (US 2012/0029393). 
Regarding claim 22, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.
	Krause fails to show that a surface of the acoustic lens comprises at least one V-shaped protrusion having an angle alpha in a range of 90 - 20 degrees.
	Lee discloses a compact ultrasound transducer. Lee teaches a surface of an acoustic lens that comprises at least one V-shaped protrusion (protrusions of structured surface 20 [0037] and fig. 1. Also refer to corresponding protrusions in figs. 2 - 13). An angle of at least one surface of at least one of the protrusions relative to an unspecified structure is necessarily between 90 - 20 degrees. This angle is mapped to the claimed angle “alpha.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Gotanda, and Little to have a surface of the acoustic lens comprises at least one V-shaped protrusion having an angle alpha in a range of 90 - 20 degrees, as taught by Lee, in order to enable the lens to be disposed within the housing, as suggested by Lee ([0048]).
Regarding claim 23, the combined invention of Krause, Gotanda, and Little discloses the claimed invention substantially as noted above.
	Krause fails to show that the acoustic lens comprises at least one protrusion, and wherein the at least one protrusion is configured to extend a horizontal focus volume area of the shock wave.
(protrusions of structured surface 20 [0037] and fig. 1. Also refer to corresponding protrusions in figs. 2 - 13). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Krause, Gotanda, and Little to have a surface of the acoustic lens comprise at least one protrusion, as taught by Lee, in order to enable the lens to be disposed within the housing, as suggested by Lee ([0048]). In the combined invention of the prior art, the at least one protrusion is at least physically capable of being used to extend a horizontal focus volume area of the shock wave, and therefore meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793